Citation Nr: 0602451	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  99-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to an increased rating for residuals of an 
excision of retained fragments of the nail beds of the 4th 
and 5th fingers of the right hand, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	S. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 2002, the Board upheld the denial 
of the veteran's claims for service connection for a left arm 
disability and for an increased rating for residuals of 
excision of retained fragments of the nail beds of the 4th 
and 5th fingers of the right hand.  The veteran filed a 
timely appeal to the United State Court of Appeals for 
Veterans Claims (Court).

In April 2005, the Court issued an Order vacating the Board's 
December 2002 decision and remanded the case to the Board.  

It should be noted for the record that the veteran's 
recognized representative in this appeal is private attorney 
S. Kendall, not Disabled American Veterans (DAV).  
Accordingly, all pertinent correspondence should be sent to 
Mr. Kendall rather than  DAV.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The basis of the Court's remand in April 2005 pertains to 
VA's duty to notify and assist the appellant under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, 
the Court noted that the appellant had not been given 
adequate notice of the information and evidence necessary to 
substantiate his claim for an increased rating pursuant to 
38 U.S.C.A. § 5103(A) and 38 C.F.R. § 3.159(b).  The Court 
also found with respect to the appellant's service connection 
claim for a left arm disability that, although the appellant 
was adequately notified of the requirements for establishing 
service connection, he was not adequately informed of the 
evidence necessary to substantiate his claim with the 
specificity required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Moreover, following the Court's remand of this case to the 
Board in April 2005, additional evidence was received at the 
Board that has not yet been reviewed by the RO.  This 
evidence consists of a four page private examination report 
dated in October 2005 pertaining to the appellant's finger 
disability.  This evidence is relevant to the pending claim 
for an increased rating for residuals of excision retained 
fragments of the nail beds of the 4th and 5th fingers of the 
right hand.  As the appellant did not include a written 
waiver of review of the new evidence by the RO, the evidence 
must be reviewed by the RO in the first instance.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F. 3d 1339 (Fed. Cir. 2003).  Additionally, the 
appellant's representative indicated in an October 2005 
statement that there were outstanding VA treatment records 
with respect to the appellant's increased rating claim.  More 
specifically, he said that the veteran had recently sought 
treatment at the VA medical center in Dallas, Texas, for his 
service-connected finger disability and asked that these 
records be obtained.  In fulfillment of VA's duty to assist 
the veteran, these records must be requested.  See 
38 U.S.C.A. § 5103A(b).  

Also in October 2005, the appellant's representative relayed 
the appellant's request that he be afforded a hearing before 
a Decision Review Officer at the RO in Dallas, Texas.  
Pursuant to 38 C.F.R. § 3.103(c) (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  As such, and in accordance with 
the veteran's request, the veteran must be provided an 
opportunity to present testimony before RO personnel.  

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should appropriately schedule 
the veteran for a hearing before 
appropriate RO personnel at the earliest 
available opportunity, in accordance with 
38 C.F.R. § 3.103(c) (2005).  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing.

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA notice letter 
should advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

3.  The RO should obtain all of the 
veteran's outstanding pertinent treatment 
records from the VAMC in Dallas, Texas.  
The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159(c) 
regarding obtaining medical records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.

4.  The RO should then review the 
expanded claims file, to include the 
private examination report that was 
submitted to the Board in October 2005, 
and determine if the claims for 
entitlement to service connection for a 
left arm disability and for an increased 
rating for residuals of excision of 
retained fragments of the nail beds of 
the 4th and 5th fingers of the right hand 
are warranted.  The appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

